IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-134-CV


MICHAEL MEYER,

	APPELLANTS

vs.


ROUND ROCK INDEPENDENT SCHOOL DISTRICT,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 92-10484, HONORABLE JERRY DELLANA, JUDGE PRESIDING
 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:  June 29, 1994
Do Not Publish